                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

JOSE L. OLIVA,

         Plaintiff,

  V.
                                                                         EP- 18-C V-000 15-FM

UNITED STATES OF AMERICA; MARIO
J. NIVAR; HECTOR BARAHONA; and
MARIO GARCIA,

          Defendants.

              ORDER VACATING TRIAL AND STAYING CASE PENDING APPEAL

         Before the court is "Defendants Mario J. Nivar, Hector Barahon [sic], and Mario Garcia's Joint

Notice of Appeal" [ECF No. 87], filed August 22,    2019 by   Defendants Mario J. Nivar, Hector Barahona,

and Mario Garcia ("the Officers"). Therein, the Officers give notice to the court of their intention to

appeal "Order Denying Motion for Summary Judgment [ECF No. 80]" [ECF No. 86], entered August                 20,



2019.'


         According the court enters the following orders:

         1.      It is HEREBY ORDERED the Jury Trial set for September 16, 2019 is VACATED.

                 It is FURTHER ORDERED that the above-captioned cause is STAYED pending
                 appeal to the Fifth Circuit.

                     FURTHER ORDERED that the Clerk of Court SHALL administratively close the
                 It is
                 above-captioned cause until the appeal is resolved.

       SO ORDERED.

       SIGNED this           day of August, 2019.

                                                                          Th
                                                                      MONTALVO
                                                                      STATES DISTRICT JUDGE



          Defendants Mario J. Nivar, Hector Barahon [sic], and Mario Garcia's Joint Notice of Appeal" 1,
ECF No. 87, filed Aug. 22, 2019; "Order Denying Motion for Summary Judgment [ECF No. 80]," ECF             No. 86,
entered Aug. 20, 2019.
